FILED
                             NOT FOR PUBLICATION                            JUN 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



APOLINAR DIOSDADO-RIOS,                          No. 08-70323

               Petitioner,                       Agency No. A091-578-436

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Apolinar Diosdado-Rios, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision pretermitting his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of constitutional violations in immigration proceedings. See Ram v. INS, 243 F.3d
510, 516 (9th Cir. 2001). We deny the petition for review.

      Diosdado-Rios’ claims that the pretermission of his application for

cancellation of removal violated his due process and equal protection rights are

unavailing. See Juarez-Ramos v. Gonzales, 485 F.3d 509, 511-12 (9th Cir. 2007)

(an expedited removal order interrupts continuous physical presence for purposes

of cancellation of removal, and Congress is within its discretion in drawing a

distinction between those subjected to expedited removal and those who are not);

see also 8 U.S.C. § 1229b(b)(1); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error for due process violation).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-70323